                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                   CRIMINAL NO. 2:08-cr-15-KS-MTP


KENNETH HUBBARD


                                             ORDER

THIS CAUSE IS BEFORE THE COURT on “Motion Requesting a Judicial Recommendation

Concerning Length of Residential Reentry Center Placement” filed by Kenneth Hubbard. The

Court has considered the request and finds that the Bureau of Prisons is in the best position to

determine the level of custody and when the halfway house placement would be appropriate.

While the Movant has listed a large number of prison programs which he has completed, and the

Court finds that the completed programming is impressive, the Court declines to interfere with

the authority of the Bureau of Prisons to make the determination of custody level.

       For those reasons the Motion Requesting Judicial Recommendation is therefore

DENIED.

       SO ORDERED this the __15th___ day of February, 2019.



                                                     ___s/Keith Starrett ______________
                                                     UNITED STATES DISTRICT JDUGE
